Citation Nr: 0029059	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury and residuals of a right tibia injury.

2.  Entitlement to an increased evaluation for aphakia, 
glaucoma, post-operative residuals, left eye, with other 
related ocular pathology, currently rated as 30 percent 
disabling.  

3.  Evaluation of headaches, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to October 
1957, and from January 1978 to July 1986.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for aphakia, glaucoma, post-
operative left eye with other related ocular pathology, and 
service connection was denied for residuals of a left ankle 
injury and a right tibia injury.  

This claim also comes before the Board from an October 1999 
decision in which service connection was granted for 
headaches, with the assignment of a 10 percent rating under 
Diagnostic Code 8100.  The veteran has indicated disagreement 
with the evaluation assigned for this disability.  

In an August 1999 statement, the veteran's representative 
indicated that a December 1987 medical evaluation board 
report showed the following findings:  decreased range of 
motion and pain in the right knee, decreased range of motion 
in the spine; enlarged and tender prostate; renal disease; 
degenerative joint disease, right knee; and DJD ? right hemi-
pelvis.  The representative asked that service connection 
claims be established for these conditions.  As these claims 
have not yet been the subject of rating decisions, the Board 
does not have jurisdiction of such claims on appeal.  
Therefore, the claims are referred to the RO for appropriate 
adjudicatory action.  

The claim for an increased evaluation for a left eye 
disability is the subject of a remand which immediately 
follows the decision herein.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).






FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
relationship between the claimed left ankle and right tibia 
injuries and his period of active military service.  

2.  The service-connected headache disorder is manifested by 
prostrating attacks of left-sided pain which occur frequently 
in conjunction with eye pain.  


CONCLUSIONS OF LAW

1.  Left ankle and right tibia disabilities were not incurred 
in or aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

2  The service-connected headache disorder is 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.124, Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection claims

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
service connection claims are well grounded.

The Court has established that the supporting evidence 
(assuming it was competent) must be presumed true for the 
purpose of determining well groundedness.  King v. Brown, 5 
Vet.App. 19, 21 (1993).  This truth presumption parallels the 
presumption of credibility which the Court has held must be 
applied in determining whether evidence is "material" for 
purposes of reopening, under 38 U.S.C. § 5108, a previously 
and finally disallowed claim.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  Borrowing from the analysis in Justus, this 
presumption in the instant case "is made only for the purpose 
of determining whether [the claim is well grounded]. . . . In 
the adjudication that follows . . . , the Board[,] having 
accepted provisionally [for well-groundedness] purposes the 
credibility of the . . . evidence, then must determine, as a 
question of fact, both the weight and credibility of [that] 
evidence". Ibid.  Robinette v. Brown, 8 Vet.App. 69 (1995).  

The veteran has claimed that he suffered bilateral lower 
extremity fractures during his active service, and he is 
competent to report on that which comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the 
Board finds that the available supporting evidence, which 
must be presumed to be true for the purposes of the well 
grounded determination, is sufficient to render the claim for 
service connection for left ankle and right tibia 
disabilities plausible.  Thus, the threshold requirements for 
a well grounded claim have been met under 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  

VA has a duty to assist the veteran to develop facts in 
support of a well grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1996) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The record indicates that in conjunction with this appeal, 
the RO requested copies of any available hospital records for 
the veteran from Fort Drum for the period of 1984 to 1985, as 
he claims to have been hospitalized at that time for 
treatment of bilateral lower extremity fractures; however, no 
such records were received.  The Board finds that the 
required evidentiary development has been completed to the 
extent possible, and that the record does not indicate the 
need to obtain any pertinent records which have not already 
associated with the claims folder.  Thus, the Board finds 
that VA's duty to assist the veteran has been satisfied.

According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Having reviewed the record, the Board has determined that 
service connection is not warranted for residuals of left 
ankle and right tibia disabilities.  The veteran has claimed 
that while he was still on active duty status, he slipped on 
ice and fell, sustaining fractures to his right tibia and his 
left ankle.  In statements on appeal, he has variously dated 
this injury to December 1984, November 1985, and November 
1986.  He has also indicated that he was hospitalized for 
approximately one month after this incident, and he has 
submitted a picture showing himself seated with casts on both 
the right and the left leg.   

The DD Form 214 indicates that the veteran was discharged 
from active duty in July 1986, and the available service 
medical records from his period of active duty are negative 
for treatment of the claimed injuries.  The record includes 
extensive medical records showing the veteran's treatment 
(and hospitalization) for medical problems in late 1986 and 
early 1987, and treatment is shown for hypertension, eye 
problems, and gastrointestinal problems.  However, there is 
no indication of treatment for bilateral lower extremity 
fractures during that time.  A December 1987 medical 
evaluation board examination report shows that the veteran 
was on the temporary disability retired list (TDRL).  Apart 
from arthritis in the right knee, no other abnormalities of 
the lower extremities are noted and the report does not 
reference a history of right tibia and left ankle fractures.  
On the December 1987 report of medical history, the veteran 
noted that he experienced problems with high blood pressure, 
his left eye, his right knee, his left kidney, and his lower 
back.  A history of right tibia and left ankle fractures was 
not noted.  He indicated that he had never had and did not 
now have a problem with broken bones.  

The Board notes that the record includes post-service medical 
records, showing that the veteran continued to be followed 
while on the TDRL.  On August 1, 1988, the following was 
noted:  "phone call from a Dr. Ewing, St. Mary's Hospital 
ER.  Vet has a compound fracture right leg."  On September 
23, 1988, it was noted that the veteran had bilateral 
fractures of the right and left legs; that he had undergone 
two operations with the insertion of a pin; and that an 
ophthalmology consult had been requested for the history of 
left corneal transplant in 1981.  

In conjunction with a March 1989 VA examination, the veteran 
certified that he had broken both of his legs in August 1988.  

A 1991 orthopedic consultation report indicates that the 
veteran had a history of an open tibia-fibula fracture on the 
right, distal 1/3, in 1985.  Impressions included healed 
tibia fracture and mild traumatic arthritis.  A July 1991 
right leg x-ray report shows an impression of old fractures 
of the mid-shafts of the tibia and fibula, with a callous 
formation and metallic rod in the tibia.  A February 1992 x-
ray report shows an impression of post-traumatic changes in 
the left tibia/fibula, and a finding of a predominantly 
sclerotic lesion in the distal left femur posteriorly.  

At a personal hearing in December 1998, the veteran stated 
that he was living with his cousin in Rochester, New York, in 
1985 or 1986, prior to his discharge from active duty, at the 
time that his left ankle and right tibia were fractured.  

The record includes a January 1999 lay statement from  
[redacted], who indicated that he was told that the veteran 
was in the hospital on the Army base with two broken legs in 
January or February 1985.  On visiting the veteran later that 
year, he observed the veteran to have two casts on his left 
leg and one cast on his right leg.  The veteran told Mr. 
[redacted] that he had slipped on some ice at the Army base and 
had broken both of his legs.  

The record also includes a June 1999 statement from  
[redacted], a medical photographer at the VAMC in Biloxi, 
Mississippi.  Mr. [redacted] indicated that the veteran came into 
the office with a photo showing him in a chair with a cast on 
each leg, and there was a newspaper on the floor near the 
chair and the bed.  Mr. [redacted] stated that the veteran had 
enlarged the photo, so that he could read the headline on the 
newspaper.  The veteran was able to read the date, which was 
November 12, 1986, and Mr. [redacted] suggested that he contact 
the research department at USA Today for more information.  
In an August 1999 statement, R. Fogle, ResearchLine 
Coordinator, stated that the article "Young folks staying 
down on the farm again," was published in the USA Today 
newspaper on November 12, 1986.  

In the July 1999 informal hearing presentation, the veteran's 
representative stated that the photograph taken in November 
1986 and the lay testimony permits the conclusion that the 
veteran was in bilateral lower extremity casts prior to and 
shortly following his medical retirement from service.  In 
August 1999, the veteran's representative stated that this 
additional evidence indicated that the veteran had a cast on 
both legs on November 12, 1986.  As the veteran was on the 
TDRL from July 10, 1986 to December 23, 1987, it was the 
representative's contention that he was under the control of 
the military in 1986 when he injured both lower extremities.  

As noted, the medical records dating to the veteran's period 
of active service are negative for treatment of the claimed 
right tibia and left ankle injuries.  In addition, there is 
objective documentation that the veteran was treated for 
bilateral lower extremity fractures in 1988, or after his 
discharge from active service.  In both August 1988 and 
September 1988, it was noted that the veteran's treating 
physicians had been contacted by St. Mary's Hospital, and 
surgical treatment for a right leg fracture and a left leg 
fracture was referenced at that time.  

In the absence of credible evidence to the contrary, the 
Board is of the opinion that this notation was made 
contemporaneously at the time of treatment for the right 
tibia and left ankle fractures.  The veteran has variously 
dated his injury to 1984 and 1985, and he has also argued 
that the newspaper in his photograph would date the time of 
his injury to November 1986.  Thus, the veteran has provided 
conflicting accounts of the dates for his bilateral extremity 
fractures.  As noted, there is no record of bilateral 
extremity fractures in the medical records dating to late 
1986 and early 1987.  At the time of a December 1987 medical 
examination, the veteran did not make reference to or give a 
history of a right tibia fracture, left ankle fracture, or 
any other lower extremity abnormalities, at which time he 
also denied a history of broken bones.  Furthermore, the 
March 1989 VA examination report shows that the veteran 
certified to VA that he had broken both legs in August 1988.  
Thus, the Board does not find the lay assertions regarding 
the date of the claimed lower extremity injuries to be 
convincing or credible.  

For these reasons, the Board finds the reference to treatment 
for bilateral fractures in 1988 to more probative of the date 
that the claimed injuries occurred, and as such, more 
evidentiary weight has been afforded to the 1988 medical 
report as opposed to the veteran's own statements, the 
statements of his lay witness, and those of his 
representative.  The Board also notes that the record does 
not include an opinion from a medical professional which 
relates right tibia and left ankle injuries to the veteran's 
period of active service or to an injury sustained therein.  
A 1991 orthopedic consultation report shows that the veteran 
had a history of open tibia-fibula fracture on the right 
dating to 1985; however, it appears that this notation was 
based on history as provided by the veteran as there is no 
indication that the complete medical records were reviewed or 
of the availability of documentation dating to treatment for 
bilateral lower extremity fractures to 1985.  See LaShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Board notes that the veteran's representatives have 
argued that there is evidence that he was in bilateral lower 
extremity casts in November 1986; however, the DD 214 shows 
that the veteran was discharged from active duty in July 
1986, and the record does not indicate that he was serving on 
active duty in November 1986.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.1, 3.6 (1999) (definitions of "veteran" and 
"duty periods").  

The record before the Board includes a copy of the photograph 
of the veteran in a chair, with casts on both legs and a USA 
Today newspaper in the foreground.  A handwritten notation of 
"11/15/85" and "12/85" is shown on the photograph.  The 
record also includes lay statements indicating that the USA 
Today newspaper shown in the photograph was published on 
November 12, 1986.  The Board has concluded that the date of 
the newspaper is more probative of the date of the photograph 
than the handwritten notations of November and December 1985 
which are indicated on the face of the photograph.  In the 
Board's view, the assertions of a November or a December 1985 
date are not credible and impossible.  The Board did not 
conduct an independent investigation as to the exact date of 
the newspaper shown on the floor in the photograph; however, 
even if the Board accepts November 1986 as the date for 
bilateral lower extremity fractures, the veteran was released 
from active service in July 1986 and he was not on active 
duty in November 1986.  

For the reasons stated above, therefore, the Board is of the 
opinion that the veteran has failed to present credible 
evidence of a relationship between the claimed disabilities 
and the period of active duty.  In light thereof, the Board 
finds that the preponderance of the available evidence weighs 
against a finding that a right tibia fracture or a left ankle 
fracture were incurred in or aggravated by the veteran's 
period of active military service.  Accordingly, the 
veteran's service connection claims are denied.  

Evaluation of headaches

The Board finds that the claim for a higher rating for 
headaches is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Thus, such 
claims remain open, and in this case, the Board has continued 
the issue on appeal as "evaluation of" headaches, since 
service connection has been granted and the appellant seeks a 
higher evaluation.  The appellant is not prejudiced by 
framing the issues in this manner, as the issues have not 
been dismissed and the law and regulations governing the 
disability evaluations are the same, regardless of how the 
issue has been phrased.  See Fenderson v. West, 12 Vet.App. 
119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The veteran's service-connected headache disorder is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8199-8100.  The use of Diagnostic Code 8199 indicates a 
rating by analogy.  38 C.F.R. § 4.20 (1999).  Diagnostic Code 
8100 pertains to evaluation of migraine headaches, and 
provides an evaluation of 10 percent disabling for 
characteristic prostrating attacks averaging one in two 
months over the last several months. A 30 percent evaluation 
requires evidence of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, and a 50 percent rating is warranted for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

On VA examination in 1993, the veteran reported occasional to 
frequent frontal headaches.  A November 1997, CT scan report 
was negative, and there was no evidence of abnormal mass 
lesion, acute hemorrhage, or abnormal fluid collection.  A 
May 1998 medical record shows that the veteran complained of 
headaches and that his blood pressure increases when he has a 
headache.  An impression of headaches, questionable tension, 
questionable vascular, is shown.  A subsequent May 1998 
treatment note indicates that the veteran's headaches were 
improved with medication.  A September 1998 treatment note 
shows that the veteran complained of headaches.  An 
assessment of headaches, questionable tension headaches, is 
shown.  

At a personal hearing in December 1998, the veteran testified 
that he gets a lot of headaches in the area over his left 
eye, and sometimes the pain is so bad that he has to go lay 
down.  He indicated that his doctor has given him pain pills 
to try to take away the pain so that he can rest easier.  

VA outpatient treatment notes, dated in 1998 and 1999, show 
that the veteran complained of headaches.  On VA examination 
in September 1999, he gave a long history of left 
supraorbital headaches and periorbital headaches which he 
attributed to his eye problems.  He variously described this 
pain as sharp and stinging as well as aching.  He indicated 
that when his eye pain is not so severe, his headaches is 
significantly decreased.  Eye pain was described as fairly 
chronic and varying in intensity.  As far as the examiner 
could tell, the eye pain and the headache appear 
concomitantly and he generally did not have headaches unless 
his eye pain was severe.  He denied history of head injury, 
loss of consciousness, syncope, or seizures.  The veteran 
reported that he had never found any analgesics which relieve 
his eye or headache pain, and for the most part he had 
learned to live with it.  It was the examiner's impression 
that the veteran's headaches are related to his eye pain and 
multiple problems he has had with the eye since the original 
injury.  

In October 1999, service connection was granted for headaches 
as secondary to the service-connected left eye disability, 
and a disability evaluation of 10 percent was assigned under 
Diagnostic Code 8199-8100.  

Having reviewed the record, the Board has determined that an 
evaluation of 30 percent disabling is warranted for the 
veteran's service-connected headache disorder.  Specifically, 
a 30 percent rating is warranted for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  The record indicates that when 
seen for treatment of his service-connected eye disorder, the 
veteran frequently complains of associated left-sided 
headaches, and there is evidence of treatment for complaints 
of headaches on various occasions throughout the appeals 
period.  

The veteran is competent to report on that which comes to him 
through his senses, to include his symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, the veteran's testimony 
regarding the frequency and severity of his headaches 
constitutes competent evidence.  At the September 1999 VA 
examination, the veteran indicated that he experiences 
headaches in conjunction with eye pain associated with his 
service-connected left eye disability, and the eye pain was 
described as fairly chronic and varying in intensity.  At his 
personal hearing in December 1998, the veteran testified that 
he gets "a lot" of headaches in the area over his left eye, 
and that sometimes the pain is so bad that he has to go lay 
down.  He also indicated that his doctor had given him pain 
pills to try to take away the pain so that he could rest 
easier.  

In the Board's view, the veteran's contentions that he 
suffers frequent headaches, which sometimes require bedrest, 
are credible in light of the evidence of the pathology 
associated with his service-connected left eye disability, 
and the extensive and varied symptomatology associated 
therewith for which he receives regular treatment.  Thus, the 
evidence suggests that the veteran experiences headache 
attacks which require him to lay down, and that these 
headaches occur fairly frequently, or more often than once 
every two months (which would warrant only a 10 percent 
rating under Diagnostic Code 8100).  For these reasons, the 
Board has determined that the symptomatology associated with 
the veteran's service-connected headache disorder is 
consistent with the criteria for a 30 percent rating under 
Diagnostic Code 8100.  In granting a 30 percent rating for 
headaches, the Board has utilized the provisions of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) to resolve 
reasonable doubt in favor of the veteran.  

The Board also notes that in May 1998, it was noted that the 
veteran's headaches were improved with medication.  At his 
September 1999 VA examination, the veteran reported that he 
had never found analgesics that could relieve his eye or 
headache pain, and for the most part he had learned to live 
with it.  In the Board's view, the available evidence does 
not indicate that the service-connected headache disorder is 
manifested by very frequent, completely prostrating attacks 
which are productive of severe economic adaptability.  
Accordingly, a higher, or 50 percent evaluation is not 
warranted for headaches under Diagnostic Code 8100.  

For the reasons stated above, therefore, the Board finds that 
an evaluation of 30 percent disabling, but no more, is 
warranted for the service-connected headache disorder.  
Accordingly, the claim for an increased evaluation is 
granted.  


ORDER

Service connection is denied for residuals of a left ankle 
injury and residuals of a right tibia injury.  

An increased evaluation of 30 percent disabling is granted 
for headaches, subject the laws and regulations governing the 
award of monetary benefits.  


REMAND

At his personal hearing in December 1998, the veteran 
indicated that he has developed problems in his right eye 
which are the result of his service-connected left eye 
disability.  In the July 2000 informal brief presentation, 
the veteran's representative indicated that the veteran was 
now experiencing double vision, constant burning, and tearing 
in the right eye, and that it was her contention that the 
right eye problems warranted the assignment of a greater 
schedular rating for left eye impairment.  

The Board has construed these statements as a claim for 
service connection for a right eye disability; however, such 
a claim has not yet been addressed or adjudicated by the RO.  
In the Board's view, the claim for service connection for a 
right eye disability, as secondary to the veteran's other 
service-connected disabilities, is inextricably intertwined 
with the issue as to whether an increased evaluation is 
warranted for the service-connected left eye disability.  The 
Board notes that there is evidence of treatment for the 
branch retinal artery occlusion (BRAO) in the right eye, and 
the veteran has indicated problems with double vision and 
blurry spots in his right eye.  As the possibility exists 
that service connection is warranted for a right eye 
disability, a determination at the present time regarding the 
appropriate rating for a service connected left eye 
disability would be premature, as the classification of each 
eye as service-connected or nonservice-connected is essential 
to rating determinations regarding vision loss.  

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters which much be addressed.  

On remand, the veteran will also be afforded a new 
ophthalmological examination which complies with the rating 
criteria.  

Accordingly, the instant claims are REMANDED for the 
following actions:  

1.  The RO should schedule the veteran 
for an ophthalmological examination for 
the purpose of determining the severity 
of the service-connected left eye 
disability.  All special tests and 
studies should be conducted as indicated.  
All objective findings should be 
discussed in detail, and full terminology 
must be utilized for any findings which 
are presented, i.e. abbreviations may not 
be used.  The findings of any special 
testing, to include Goldman Bowl testing, 
should be summarized in the examination 
report.  The examiner should also 
indicate whether the left eye disability 
is manifested by serious cosmetic defect 
and/or active pathology associated with 
the service-connected aphakia, glaucoma, 
and other related eye pathology.  In 
addition, it would be helpful if the 
examiner would provide a definition for 
the abbreviation of "MCE," which is 
shown frequently in the recent outpatient 
treatment reports.  

The claims folder and a copy of this 
remand should be provided to the 
examiner.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

2.  The RO should formally adjudicate the 
claim for service connection for a right 
eye disability, claimed as secondary to 
service-connected disabilities, to 
include a determination as to whether 
there is a relationship between the 
currently manifested right eye disability 
and the veteran's service-connected 
hypertension.  If the claim is denied, 
the veteran should be informed of any 
determination by separate letter that 
includes notification of appellate 
rights.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
Board of Veterans' Appeals

 

